Citation Nr: 9918002	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Propriety of the reduction in the evaluation for impaired 
motion of the right ankle with painful motion and a history 
of stress fractures from 20 percent disabling to 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for impaired 
motion of the right ankle with painful motion and a history 
of stress fractures, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for impaired 
motion of the left ankle with painful motion and a history of 
stress fractures currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
November 1992.  

This appeal arose from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  The RO reduced the evaluation for 
impaired motion of the right ankle with painful motion and 
history of stress fractures from 20 percent (effective from 
November 11, 1992) to noncompensable, and the evaluation for 
impaired motion of the left ankle with painful motion and 
history of stress fractures from 10 percent (effective from 
November 11, 1992) to noncompensable.  Both reductions were 
made effective February 1, 1997.  

In October 1998 a 10 percent evaluation for each ankle was 
granted effective back to the date of award, February 1, 
1997.  This was a full restoration of the prior award with 
regard to the left ankle.  

The Board of Veterans' Appeals (Board) issued a remand in May 
1999 for the representative to submit a VA Form 646, 
Statement of Accredited Representative in Appealed Case.  It 
appears that the representative indicated satisfaction with 
the statement already submitted and had nothing to add.  
Therefore, the case has been returned to the Board for 
appellate review.  



FINDINGS OF FACT

1.  At the time of the November 1996 rating decision wherein 
the RO reduced the 20 percent evaluation for impaired motion 
of the right ankle with painful motion and a history of 
stress fractures, the evidence supported that there had been 
improvement in the veteran's disability such that the 
disability was productive of no more than moderate limitation 
of motion.  

2.  The veteran was notified of the proposed reduction of 
disability benefits and of her procedural rights.

3.  The veteran's right ankle disability is productive of no 
more than moderate limitation of motion.  

4.  The veteran's left ankle disability is productive of no 
more than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The reduction of the veteran's right ankle disability 
from 20 percent to 10 percent was proper.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, 
Diagnostic Code 5271 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for impaired motion of the right ankle with painful motion 
and a history of stress fractures have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate II, Diagnostic Code 5271 
(1998).

3.  The criteria for an evaluation in excess of 10 percent 
for impaired motion of the left ankle with painful motion and 
a history of stress fractures have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate II, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran underwent a VA examination in connection with her 
claim in January 1993.  She reported pain in both feet, 
particularly the right foot.  She reported that a stress 
fracture was found in service and she was discharged due to 
pain.  She stated that she could not run or stand very long.  
She stated that her right ankle hurt continually.  She also 
reported swelling in her ankles when she was on her feet, and 
some numbness.  She reported that she was not working due to 
pain in her feet.  

On examination she was in no acute distress but walked with a 
distinct limp, particularly on her right foot.  The right 
foot dorsiflexed to 80 degrees (dorsiflexion of 10 degrees) 
and flexed to 130 degrees (flexion of 40 degrees).  The left 
dorsiflexed to 85 degrees (dorsiflexion of 5 degrees) and 
plantar flexed to 138 degrees (plantar flexion of 48 
degrees).  There was marked pain on the inner aspect of the 
right ankle just underneath the medial malleolus.  All motion 
in that area, particularly external rotation, was painful.  
External rotation on the left was also painful, but not to 
the extent noted on the right.  Internal rotation was 
essentially normal.  There was no effusion.  She could barely 
stand solely on the toes of the right foot, but she could 
without too much trouble on the left toes.  

The impression was stress fractures of both ankles by history 
and limitation of both ankles by examination.  X-rays showed 
no evidence of fracture or dislocation.  There was normal 
bony alignment.  

In August 1993, a 20 percent evaluation was granted for 
impaired motion of the right ankle with painful motion and a 
history of stress fractures.  A 10 percent evaluation was 
granted for impaired motion of the left ankle with painful 
motion and a history of stress fractures.  The ratings were 
made effective back to November 11, 1992.  

Another VA examination was performed in August 1995.  The 
veteran reported that she had continued pain in the ankles, 
right greater than left.  She reported pain with prolonged 
walking but not with rest.  She reported nighttime swelling 
of the medial aspect of the right ankle and the anterior 
aspect of the left ankle, more pronounced on the right.  She 
reported that her right ankle would feel a little stiff in 
the morning but the feeling would wear off as the day 
progressed.  She reported some numbness in her feet at night.  

On examination, her ankles showed full 20 to 25 degrees 
abduction left or right in both ankles.  There was full range 
of motion in both ankles.  No abnormalities of the ankles 
were elicited.  The impression was synovitis of both ankles 
right greater than left, chronic by history.  The examiner 
remarked that he could find no evidence of any kind of 
structural defect.  The diagnosis was made by history.  

X-rays of the ankles from September 1995 showed no evidence 
of fracture or dislocation.  

After a number of rescheduled appointments, another VA 
examination was conducted in April 1996.  The veteran still 
claimed pain in the ankles and feet.  She reported swelling 
at night and unbearable discomfort when walking long 
distances.  She reported using stairs was painful.  She 
reported that the right ankle was worse than the left ankle.  
She also reported numbness of her toes at night and pain just 
above the ankle at night.  

On examination, there was no "stigmata" of either foot to 
included deformity, calluses, increased temperature, swelling 
or other abnormalities.  The feet were warm and normal.  
Pedis pulses were present and strong.  Ankle ranges of motion 
were as follows: eversion of 30 degrees on the right and 25 
degrees on the left; inversion of 20 degrees on the right and 
15 degrees on the left; plantar flexion of 35 degrees 
bilaterally; and dorsal flexion of 5 degrees on the right and 
20 degrees on the left.  The diagnosis was subjective pain of 
the feet with an objectively normal examination.  

In August 1996 the RO proposed to reduce both evaluations to 
a noncompensable level.  A statement of procedural rights was 
provided.  The reduction was effectuated in November 1996.  
It was noted that a compensable evaluation was not in order 
unless there was moderate limitation of motion of the ankle.  
The proposal noted that it was made pursuant to 38 C.F.R. 
§ 3.105(e).  

The veteran submitted a notice of disagreement (NOD) stating 
that she continued to have swelling, pain, difficulty walking 
in the mornings and some numbness in the toes.  Thereafter in 
her substantive appeal and other statements she reiterated 
her contentions.  She also stated that she was limited in the 
kinds of employment she could take due to limitations on 
standing and walking.  

The veteran underwent a VA examination in September 1998.  
She reported that her ankles would swell, more on the left.  
She also reported occasional numbness in the toes when 
sleeping.  She also felt that the right foot seemed to bend 
inward more than the left foot.  She reported that her 
symptoms were worse with walking, pressure on her ankles, 
wearing high heels and cold weather.  She reported that her 
symptoms would be better when elevating her ankle, resting 
and limiting activity.  She denied surgery or use of a brace, 
cane or cast.  She was reportedly working at the Edison 
Company.  

On examination there was mild swelling of the lateral aspect 
of the left ankle.  There was slight tenderness to palpation 
of the anterior talofibular ligaments.  There was no 
instability present.  There was reportedly full range of 
ankle motion.  Ranges of motion were:  dorsiflexion of 10 
degrees bilaterally;  plantar flexion of 45 degrees 
bilaterally;  inversion of 20 degrees bilaterally;  and 
eversion of 30 degrees bilaterally.  There was no evidence of 
right ankle swelling.  There was no pain over the tendons.  
There was no subluxation or pain of the tibial or Achilles 
tendons.  Pulses and sensation were normal.  There was no 
evidence of instability in either ankle.  X-rays were normal.  

The diagnosis was chronic subjective complaints of pain 
without evidence of tendonitis or arthritis shown.  The 
slight left ankle effusion was felt to be due to continuing 
bilateral synovitis.  

In October 1998 a 10 percent evaluation for each ankle was 
granted effective back to the date of award, February 1, 
1997.  This was a full restoration of the prior award with 
regard to the left ankle.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Full range of motion for the ankle for VA purposes is 0 to 20 
degrees dorsiflexion and 0 to 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle) to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (1998).  

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1998).  

Ankylosis of the subastragalar or tarsal joint in poor weight 
bearing position warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5272 (1998).  

Malunion of the os calcis or astragalus with marked deformity 
is evaluated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5273 (1998).  

Astragalectomy is rated 20 percent disabling. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5274 (1998).

Reexaminations disclosing improvement in disabilities that 
have not stabilized (disabilities that have continued for 
five years or more at the same level) and are likely to 
improve will warrant reduction in rating.  A rating can only 
be justified if the preponderance of the evidence shows that 
a reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, prior to a final reduction 
rating action being taken, a rating proposing the reduction 
or discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  38 C.F.R. § 3.105 (e).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 

service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1998).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that her claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purpose of adjudicating the claim; no 
further assistance in developing the facts pertinent to the 
claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has been 
afforded several VA examinations.  She has not identified any 
additional treatment records.  

The veteran was properly notified of the proposed reduction 
of her benefits.  She was also properly notified of her 
procedural rights.  38 C.F.R. § 3.105 (e).  




The disability evaluations were effective November 11, 1992, 
so at the time of the proposed reduction in August 1996 and 
the actual reduction in November 1996, the evaluations were 
in effect less than five years.  Therefore the evidence need 
only support the reduction (i.e. that there was improvement 
in the veteran's disabilities).  

With regard to the right ankle, the evidence shows that at 
the time of the reduction the disorder was productive of no 
more than moderate limitation of motion.  Therefore it is 
evident that the evidence supported the reduction of 
compensation.  The evaluation assigned was indicative of 
marked limitation of motion.  Even considering the veteran's 
subjective complaints of functional limitation, there is an 
insufficient factual basis upon which to conclude that there 
was marked limitation of motion of the right ankle disorder.  
See DeLuca.  

The remaining question is whether a higher evaluation is 
warranted.  Upon consideration of the veteran's contentions 
and the medical evidence of record, the Board is of the 
opinion that the preponderance of the evidence is against a 
grant of an evaluation in excess of 10 percent for either 
ankle.  The medical evidence of record, including the 
evidence of tenderness, mild swelling, and limitation of 
activities, is at best consistent with mild limitation of 
motion bilaterally.  The examiners found that ranges of 
motion were normal, although according to the ranges of 
motion in Plate II there was some mild limitation of motion.  
Taking into consideration the veteran's symptoms and 
affording her the benefit of every doubt, her disability can 
be seen as productive of moderate limitation of motion.  

There is simply no competent medical evidence that can be 
used to support a finding of marked limitation of motion.  
There is no evidence of tendonitis or arthritis.  There is no 
evidence of fracture.  There is only some synovitis, some 
tenderness, and the veteran's subjective account of her 
impairment of everyday living.  Even taking her contentions 
of functional limitation, the Board cannot find her 
disability is analogous to marked limitation of motion.  See 
DeLuca.  

The VA examinations of record, particularly, the last 
examination conducted in 1998 disclosed no clinical objective 
findings of functional loss due to pain, incoordination, 
weakened movement, etc.  Instead, the examiner recited 
clinical objective findings in terms of mild swelling and 
slight tenderness, thereby precluding a grant of an 
evaluation for a level disability greater than that already 
contemplated in the current 10 percent evaluations when 
considering the criteria of 38 C.F.R. §§ 4.40, 4.45.  
Radiographic studies have been negative for arthritis; 
accordingly, consideration of an increased evaluation with 
application of those criteria pertaining to this disorder is 
not warranted.

There is no showing of ankylosis of the ankle, ankylosis of 
the subastragalar or tarsal joint in poor weight bearing 
position, malunion of the os calcis or astragalus with marked 
deformity, or astragalectomy to warrant a higher evaluation 
for either ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, 5273, and 5274.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of either ankle.  
38 C.F.R. § 4.7.

The Board finds that the evidentiary record does not support 
a grant of entitlement to an evaluation in excess of 10 
percent for either ankle with application of pertinent 
governing criteria.  

Additional Matter

While the veteran reported earlier that she was not working 
due to ankle symptoms, on her most recent VA examination she 
was shown to be employed.  There has been no showing by the 
veteran of extraordinary or exceptional disability from the 
service connected left knee disability, beyond that 
contemplated by the rating schedule, such as frequent periods 
of hospitalization or marked interference with employment due 
to the service connected disorder.  Therefore, there exists 
no basis upon which to refer the veteran's case to the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Entitlement to restoration of a 20 percent evaluation for 
impaired motion of the right ankle with painful motion and a 
history of stress fractures is denied.  

Entitlement to an evaluation in excess of 10 percent for 
impaired motion of the right ankle with painful motion and a 
history of stress fractures is denied.  

Entitlement to an evaluation in excess of 10 percent for 
impaired motion of the left ankle with painful motion and a 
history of stress fractures is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

